Citation Nr: 0823186	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  08-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the feet and hands as secondary to exposure to cold during 
service.

2.  Entitlement to service connection for feet and hand 
disorders, other than skin disorders, as secondary to 
exposure to cold during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for cold injuries 
of the hands and chronic tinea pedis (now claimed as cold 
injuries of the feet).  However, the Board's review of a 
prior final Board decision in this matter, dated in March 
1977, reflects that at that time, the Board denied a claim 
for service connection for skin disorders of the hands and 
feet.  Thus, the Board has recharacterized the issues on 
appeal to better comport with the correct procedural history 
in this case, as well as the veteran's contentions.  The RO's 
adjudication of the claim for service connection for cold 
injuries to the hands entirely on a de novo basis is not 
prejudicial to the veteran, since the RO accorded the claim 
greater review than required under the law.  The Board's 
decision to reopen the claim for service connection for all 
skin disorders as secondary to cold exposure further 
eliminates the possibility of any prejudice to the veteran.

Although the Board has determined that the claim for service 
connection for a skin disorder as secondary to cold exposure 
should be reopened, the Board finds that further evidentiary 
development is now necessary with respect to this claim, and 
the claim for service connection for feet and hand disorders, 
other than skin disorders, as secondary to cold exposure.  
These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a skin disorder was 
denied by a Board decision in March 1977 that was not 
appealed.

2.  The evidence submitted since the March 1977 Board 
decision pertinent to the claim for service connection for a 
skin disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board decision of March 1977, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
March 1977 Board decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the original claim for service 
connection for a skin disorder was denied by the Board in a 
March 1977 decision, at which time the Board found that the 
evidence of record did not reflect that a skin disorder was 
present in service, and that the veteran's skin disorder was 
therefore not incurred in or aggravated by service.  Based on 
the grounds stated for the denial of the claim in the March 
1977 decision, new and material evidence would consist of 
medical evidence linking current skin disability to service.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  In this regard, the July 2006 VA Cold Injury 
Protocol examiner's findings of ulceration/excoriation of the 
hands and toe nail abnormality, together with a diagnosis of 
cold injury to the hands and feet, at least implies a 
relationship between current skin disorders and service, and 
such evidence relates to an unestablished fact necessary to 
substantiate the claim, i.e., a link between current 
disability and service.  

Consequently, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonably opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a skin disorder of 
the feet and hands as secondary to cold exposure is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin disorder of 
the feet and hands as secondary to cold exposure is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for a skin disorder of the feet and hands as 
secondary to cold exposure, the Board finds that this claim 
and the claim for service connection for feet and hand 
disorders, other than skin disorders, now require further 
evidentiary development.  More specifically, while the July 
2006 VA Cold Injury Protocol examiner found ulceration of the 
right hand, excoriation of both hands, osteoarthritis of both 
hands, and left foot atrophy and toe nail abnormality, and 
diagnosed cold injury to the hands and feet, the Board finds 
it unclear from the report from this examination as to which 
of these findings were representative of disability that the 
examiner determined to be associated with exposure to cold 
during service.  

Consequently, the Board finds that the veteran should be 
provided with a new VA Cold Injury Protocol examination and 
opinion as to whether it is at least as likely as not that 
the veteran has a skin and/or other disorder of the feet and 
hands that is related to exposure to cold during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
new VA Cold Injury Protocol examination 
to determine the nature and etiology of 
any current disability of the feet and 
hands.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran has a skin 
and/or other disorder of the feet and 
hands (i.e., arthritis, etc.) that is 
related to exposure to cold during 
service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

2.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


